 

Case: 1:18-cv-08227 Document #: 8 Filed: 12/19/18 Page 1 of 18 PagelD #:84
First Amended Complaint at Law and Equity Montes v. Sanford Kahn, et al.

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

NABOR MONTES, on behalf of himself and all
similarly situated persons,

Plaintiff,

Vv.
No. 18-cv-08227
SANFORD KAHN, LLP, an Illinois Partnership;

AMY MELAND SELLERGREN; and WHIPPLETREE
MHC, LLC, a Delaware Limited Liability Company
d/b/a “Whippletree Village”;

bl a

Defendants.
FIRST AMENDED CLASS ACTION COMPLAINT AT LAW AND EQUITY
Plaintiff NABOR MONTES, on behalf of himself and all similarly situated persons, by
and through his attorneys, the Open Communities Legal Assistance Program, hereby respectfully
complains and alleges against Defendants, SANFORD KAHN, LLP., an Illinois Limited
Liability Partnership; AMY MELAND SELLERGREN; and WHIPPLETREE MHC, LLC, a
Delaware Limited Liability Company d/b/a “Whippletree Village” (collectively “Defendants”),
as follows:
Preliminary Statement
Sanford Kahn, LLP is a law firm and Illinois’ largest eviction mill, filing thousands of
eviction cases annually and dispossessing thousands of tenants from their homes. One of the
tactics Sanford Kahn, LLP uses is to lie to tenants of color, particularly those who do not read
English fluently, telling them that they need to sign paperwork to stay in their units or speak to
the Judge. That paperwork turns out to be an Order of Possession. This conduct, repeated over
and over again by Sanford Kahn, constitutes a fraud upon the Court system and a violation of

Illinois and federal law. This action seeks to vindicate the rights of those dispossessed tenants.

Page 1 of 17
 

Case: 1:18-cv-08227 Document #: 8 Filed: 12/19/18 Page 2 of 18 PagelD #:85

First Amended Complaint at Law and Equity ‘Montes v. Sanford Kahn, et al.
The Parties

1. Plaintiff NABOR MONTES (“Plaintiff’ or “Nador’) is a natural person and resident of
the State of Illinois.

2. At all times herein relevant, Plaintiff was and is the resident of the Mobile Home located
at 267 Shay Road, Lot 267, in Wheling, Ilinois (the “subject matter home”).

3. At all times herein relevant, Plaintiff was and is the record owner of the subject matter
home.

4, The lot where the subject matter home is located is part of a complex popularly known as
“Whippletree Village” in Wheeling, Illinois.

5. At all times herein relevant, the owner and/or property manager of Whippletree Village
was and is Defendant WHIPPLETREE MHC, LLC (“Whippletree”).

6. At all times herein relevant, Whippletree conducted business under the name
“Whippletree Village.”

7. According to records maintained by the Illinois Secretary of State, “Whippletree Village”
is not a registered name for any corporation or business entity authorized to conduct
business in Illinois.

8. Defendant SANFORD KAHN LLP (“Sanford Kahn”) is an Illinois Limited Liability
Partnership.

9. At all times herein relevant, Sanford Kahn was and is a law firm.

10. At all times herein relevant, Sanford Kahn was engaged in the sole or primary business of
the practice of law. -

11. At all times herein relevant, Whippletree retained and/or employed Sanford Kahn to

serve as its attorneys in most or all of its eviction cases.

Page 2 of 17
Case: 1:18-cv-08227 Document #: 8 Filed: 12/19/18 Page 3 of 18 PagelD #:86

First Amended Complaint at Law and Equity Montes y. Sanford Kahn, et al.

12,

13.

14.

15.

16.

17.

18.

19.

20.

21.

22.

Defendant AMY MELAND SELLERGREN (“‘Sellergren”) is a natural person and
resident of the State of [linois.
At ail times herein relevant, Defendant Sellergren was employed as a law partner by
Sanford Kahn.
At all times herein relevant, Sellergren was and is a licensed attorney in the State of
Illinois.
At all times herein relevant, Sellergren was and is the attorney primarily responsible for
Sanford Kahn’s eviction cases located at the Skokie courthouse.
At all times herein relevant, Sellergren was and is the attorney primarily responsible for
Sanford Kahn’s eviction cases located at the Rolling Meadows courthouse.

General Allegations Common to All Counts
On or about August 15, 2012, Plaintiff signed a written, two-year Lease for the subject
matter home and Lot 267. See “First Lease,” a true and accurate copy of which is
attached hereto as “Exhibit A.”
On the same date, Plaintiff and Whippletree executed a separate “Option to Purchase
Manufactured Home Addendum” giving Plaintiff the right to purchase the subject matter
home. See “Addendum,” attached hereto as Exhibit B.
Plaintiff timely exercised that option and purchased the subject matter home.
Every year thereafter, Plaintiff and Whippletree signed a new written Lease substantially
in the form attached hereto as Exhibit C.
Upon purchase, Whippletree conveyed title to the subject matter home to Plaintiff.
On or about October 2, 2018, Whippletree filed an action for eviction against Plaintiff.

see “Complaint and Summons,” attached hereto as Exhibit D.

Page 3 of 17
Case: 1:18-cv-08227 Document #: 8 Filed: 12/19/18 Page 4 of 18 PagelD #:87

First Amended Complaint at Law and Equity Montes v. Sanford Kahn, et al.

23. That action was styled Whippletree Village as Agent v. Nabor Montes et al., No. 2018
M3 7351 (the “eviction action”).

24. The Complaint in the eviction action asked for pessession of “Lot 267 — Mobile Home.”

25. At all times herein relevant, Plaintiff was and is the record owner of the Mobile Home.

26. As such, Defendants had only the legal right to seek possession of the Lot.

27. Defendants had no legal authority to seek possession of the Mobile Home.

28. In that Complaint, the Plaintiff was listed as “Whippletree Village, as Agent.”

29. According to records maintained by the Illinois Secretary of State, “Whippletree Village”
does not exist as a corporation in Illinois.

30. According to records maintained by the Illinois Secretary of State, ““Whippletree Village”
does not exist as a Limited Liability Company in IIlinois.

31. According to records maintained by the Illinois Secretary of State, “Whippletree Village”
does not exist as a Partnership in IIHnois.

32. According to records maintained by the Illinois Secretary of State, “Whippletree Village”
does not exist as a legal entity in Imois.

33. As aresult, under Illinois law, ““Whippletree Village” was and is a fictitious party.

34, Under Illinois law as set forth in Alton Evening Telegraph v. Doak, 11 Ill. App. 3d 381,
382 (1973), the eviction action was a nullity.

35. Since the beginning of 2016, Sanford Kahn has filed more than fifty evictions naming
“Whippletree Village, as Agent” as the sole Plaintiffi See “Cook County Docket,”
attached hereto

36. Under Alton Evening Telegraph, each and every one of those eviction cases was a nullity.

Page 4 of 17
Case: 1:18-cv-08227 Document #: 8 Filed: 12/19/18 Page 5 of 18 PagelD #:88

First Amended Complaint at Law and Equity Montes v. Sanford Kahn, et al.

37,

38.

39,

40.

41.

42.

43.

44,

45.

46,

47.

48.

49.

350.

51.

52.

The Summons and Complaint listed October 18, 2018 as the return date in the Eviction
Action.

On or about October 18, 2018, Plaintiff went to Court as required by the summons and
Complaint.

Plaintiff brought with him several documents which formed the basis of his defense to the
eviction action.

Plaintiff was met there by Defendant Seliergren.

Defendant Sellergren was accompanied by a member of the Whippletree staff.

That member of the Whippletree staff translated what Amy Sellergren said into Spanish.
Plaintiff is an immigrant who does not read or speak English.

Through the Whippletree employee as interpreter, Sellergren told Plaintiff that she
worked for the Court.

Through the Whippletree employee as interpreter, Sellergren told Plaintiff that he would
not be allowed to speak to the Judge unless he first signed a form.

Sellergren then handed Plaintiff a form and told him to sign it to speak to the Judge.
Plaintiff signed the form where Sellergren indicated on the form.

Plaintiff was unable to read the form because he did not read or understand English.
Plaintiff signed the form only because Sellergren told Plaintiff it was required before he
could speak to the Judge.

The form Sellergren gave Plaintiff to sign was an order of possession. See “Order of
Possession,” attached hereto as Exhibit E.

That Order of Possession included Lot 267.

That Order of Possession also included the Mobile Home on Lot 267.

Page 5 of 17
Case: 1:18-cv-08227 Document #: 8 Filed: 12/19/18 Page 6 of 18 PagelD #:89

First Amended Complaint at Law and Equity Montes v. Sanford Kahn, et al.

53

54

55.

56.

57,

58.

59.

60.

61.

62.

63.

64.

65,

66

. Whippletree was not entitled to possession of the Mobile Home because Plaintiff owns
legal title to it.

. Whippletree never paid any money to Plaintiff for possession of Plaintiffs mobile home.

After signing the form, Plaintiff sat down in the courtroom to wait to speak to the Judge.

When the Eviction Case was called, Plaintiff rose to speak to the Judge.

Sellergren then, through the Whippletree emplovee as interpreter, told Plaintiff that she

was dismissing the case and he could sit down.

In reliance on what Sellergren told her, Plaintiff sat down again.

Sellergren then asked Judge Thomas Roti to enter what she called an Agreed Order of

Possession.

Because Plaintiff does not speak or understand English, he was unable to understand the

Court proceedings.

After the Order of Possession was entered, Sellergren went over to Plaintiff.

Sellergren, through the Whippletree employee as interpreter, told Plaintiff that the Judge

said he was allowed to keep his home.

Plaintiff personally witnessed Sellergren and the Whippletree employee make the same

statements to several other tenants in Court on October 18, 2018.

Those tenants also spoke little or no English.

Upon information and belief, Sellergren acted pursuant to Sanford Kahn’s standard

practices and policies.

. Plaintiff did not discover what the Order of Possession was until he retained his present

counsel.

Page 6 of 17
Case: 1:18-cv-08227 Document #: 8 Filed: 12/19/18 Page 7 of 18 PagelD #:90

First Amended Complaint at Law and Equity Montes v. Sanford Kahn, et al.

67. After the Order of Possession was entered, Whippletree employees began blocking
Plaintiff from entering his Mobile Home.

68. Those employees told Plaintiff that he was required to pay $1,400 to gain access to his
Mobile Home.

69. In reliance on those statements, Plaintiff made several payments to Whippletree.

70. Those payments totaled not less than $1,000.

71. In reality, Whippletree had no intention of withdrawing the Order of Possession.

72. As a direct and proximate result of Defendants’ actions, Plaintiff has suffered significant
damages.

73. Those damages include, without limitation, the following:

a. Damage to his credit from the entry of <he order of possession;

b. Loss of the right to possess his own Mabile Home;

c. Extreme emotional distress, including depression and stomachaches;
d. The lost monies paid to Whippletree;

e. Other actual and other damages.

74. Plaintiff has signed a written attorney-client agreement with the Open Communities
Legal Assistance Program and has expressly assigned all claims for attorney fees herein
to Open Communities.

Class Action Allegations

75. Plaintiff brings this action on behalf of himself and two classes of similarly situated
persons.

76. Class A consists of (1) all defendants in any eviction action (2) brought in Illinois (3) by

Sanford Kahn on behalf of a Landlord (4) who signed an order of possession proffered by

Page 7 of 17
 

Case: 1:18-cv-08227 Document #: 8 Filed: 12/19/18 Page 8 of 18 PagelD #:91

First Amended Complaint at Law and Equity Montes v. Sanford Kahn, et al.

77,

78.

79.

80.

81.

82.

83.

84.

85.

86.

87.

88.

89.

Sanford Kahn (5) without being told by a Sanford Kahn attorney that the document was,
in fact, an Order of Possession.

Class Al consists of all members of Class A who do not speak or read English fluently.
Class B consists of (1) all defendants in any eviction action (2) brought in Illinois (3} by
Whippletree as Plaintiff (4) who signed an order of possession (5) without being told by a
Whippletree employee that the document was, in fact, an Order of Possession.

Class B1 consists of all members of Class A who do not speak or read English fluently.
Upon information and belief, the membership in each class numbers in the hundreds.
Sanford Kahn has filed not less thar one thousand five hundred evictions in the First
Municipal District of Cook County alone so far in 2018.

Overall, Sanford Kahn files not less than five thousand evictions annually.

According to a random sampling of 429 evicticn cases filed by Sanford Kahn in 2018,
42% of all cases filed by Sanford Kahn end in orders of possession.

Nearly half — 46.67% - of those orders of possession were entered against people of color
(Hispanic, Asian, or African-American).

However, only 39% of eviction cases filed by Sanford Kahn are against people of color.
In other words, people of color are far more likely than Caucasians to have an order of
possession entered against them by Sanford Kahn.

Sixteen percent (16%) of the sampled cases were against people of Hispanic descent.
However, eighteen percent (18%) of all orders of possession obtained by Sanford Kahn
were entered against people of Hispanic descent.

In other words, 46% (forty-six percent) of all cases filed by Sanford Kahn against people

of Hispanic descent ended in orders of possession.

Page 8 of 17
Case: 1:18-cv-08227 Document #: 8 Filed: 12/19/18 Page 9 of 18 PagelD #:92

First Amended Complaint at Law and Equity Montes v. Sanford Kahn, et al.

90. In other words, people of Hispanic descent are more likely than Caucasians to have an
order of possession entered against them by Sanford Kahn.

91. Upon information and belief, that is because Sanford Kahn presents some or most of
those Orders of Possession to those defendants under false pretenses, substantially similar
to the facts set forth herein.

92. The Whippletree Mobile Home Complex contains approximately four hundred thirteen
(413) units.

93. Plaintiffs’ counsel is experienced in class actions and will adequately represent the

Plaintiffs’ interests.

COUNT I-CLASS A
VIOLATIONS OF THE FEDERAL FAIR DEBT COLLECTION PRACTICES ACT
15 U.S.C. 1692e
Against Sanford Kahn and Amy Sellergren Only

94, Plaintiff restates and re-alleges Paragraphs 1-93 of this Class Action Complaint as if fully
set forth herein.

95. The people of the United States, by and through their popularly elected Congress, enacted
a statute codified at 15 U.S.C. 1692a et seg., and popularly known as the Fair Debt
Collection Practices Act (“FDCPA”).

96. The FDCPA was in force and effective at all times herein relevant.

97. At all times herein relevant, Sanford Kabn was and is a “debt collector” as that term is
defined by 15 U.S.C. 1692a(6).

98. At all times herein relevant, Amy Meland Sellezgren was and is a “debt collector” as that

term is defined by 15 U.S.C. 1692a(6).

Page 9 of 17
Case: 1:18-cv-08227 Document #: 8 Filed: 12/19/18 Page 10 of 18 PagelD #:93

First Amended Complaint at Law and Equity Montes v. Sanford Kahn, et al.

99. At all times herein relevant, Whippletree was and is a “creditor” as defined by 15 U.S.C.
1692a(4).

100. At all times herein relevant, Plaintiff was and is a “consumer” as defined by 15
U.S.C. 1692a(3).

101. Pursuant to 15 U.S.C. 1692e(5), “A debt collector may not use any false,
deceptive, or misleading representation or means in connection with the collection of any
debt. Without limiting the general application of the foregoing, the following conduct is a
violation of this section: . .. The threat to take any action that cannot legally be taken or
that is not intended to be taken.”

102. Pursuant to 15 U.S.C. 1692e(9), “A debt collectormay not use any false,
deceptive, or misleading representation or means in connection with the collection of any
debt. Without limiting the general application of the foregoing, the following conduct is a
violation of this section: The use or distribution of any written communication which
simulates or is falsely represented to be a document authorized, issued, or approved by
any court, official, or agency of the United States or any State, or which creates a false
impression as to its source, authorization, or approval.”

103. Pursuant to 15 U.S.C. 1692e(9), “A debt collectormay not use any false,
deceptive, or misleading representation or means in connection with the collection of any
debt. Without limiting the general application of the foregoing, the following conduct is a
violation of this section: The use of any false representation or deceptive means to collect
or attempt to collect any debt or to obtain information concerning a consumer.

104, Pursuant to 15 U.S.C, 1692e(15), “A cebt collector may not use any false,

deceptive, or misleading representation or means in connection with the collection of any

Page 10 of 17
 

Case: 1:18-cv-08227 Document #: 8 Filed: 12/19/18 Page 11 of 18 PagelD #:94

First Amended Complaint at Law and Equity Montes v. Sanford Kahn, et al.

debt. Without limiting the general application of the foregoing, the following conduct is a
violation of this section: . . .The false representation or implication that documents are
not legal process forms or do not require action by the consumer.”
105. Sanford Kahn and Sellergren violated 15 U.S.C. 1692e by one or more of the
following acts or omissions:
a. Falsely stating to Plaintiff that the Order of Possession was a sign-
up sheet to speak to the Judge;
b. Preventing Plaintiff from presenting h:s defense to the Judge;
c. Falsely stating to Plaintiff that the Order of Possession allowed him
to keep his home;
d. Other unlawful acts and/or omissions as set forth herein.

106. Pursuant to 15 U.S.C. 1692k,

{a) Amounr of paMaAGEs Except as otherwise provided by this section, any dabt collector whe faiis Co comply wit any provision of this subchapber with respect to any parson is
liable te such person in an amount ecual te the sum of—

Q2}
(A) In (he case of ony action by an individual, such additional damages as the court may allow, but rot exceeding $1,000; or

(8) in the case of a class action, (1) such amount for each named plaintiff as could be recovered under subparagraph (4), and (f} such amount as the court muy allow for all
other class members, without regard to a minimum mdividual recovery, not to exceed the lesser of $500,000 or 1 per centum of the net worlh of the debt collector; and

(3) In the case of any successful actlon to enforce the foregoing lability. the costs of the action, together with # reasanable attorey’s fee as determined by the court. On a
finding Irv the court that an action under this section was brought in bad faith and for the purnose of harassment, the court may award to the defendant attorney's fees.
reasonable In relation to the work expended and casts.

WHEREFORE, Plaintiff, on behalf of himself and all others similarly situated, hereby
respectfully requests this Honorable Court enter judgment in his favor and in favor of the Class
and against Defendants Sanford Kahn and Sellergrer, jointly and severally, in an amount to be
proven at trial but not less than $500,000 or 1% of Defendants’ net worth, whichever is lesser,
plus costs of suit, interest on the judgment, attorney fees, and whatever additional relief this
Court deems appropriate and just under the circumstances.

Page 11 of 17
Case: 1:18-cv-08227 Document #: 8 Filed: 12/19/18 Page 12 of 18 PagelD #:95

First Amended Complaint at Law and Equity Montes v. Sanford Kahn, et al.

COUNT II —- CLASSES A AND B
VIOLATIONS OF THE ILLINOIS CONSUMER FRAUD
AND DECEPTIVE BUSINESS PRACTICES ACT

Against All Defendants
107. Plaintiffs restate and re-allege paragraphs 1-106 of this Class Action Complaint as
if fully set forth herein.
108. The people of the State of Illinois, by and through their popularly elected

legislature, enacted a statute codified at 815 ILCS 505/1 ef seq., and entitled the “Tllinois

Consumer Fraud and Deceptive Business Practices Act.” (“ICFA”).

109. ICFA was in force and effective at all times herein relevant.
110. Under Illinois law, tenants are consumers protected by ICFA.
111. Pursuant to ICFA,

(84

comeetiticn and wuntair oar
including hut not limited to the
m tiem Fraud, False oretense, Feise
isé, mwisrepresentation oar the concealment, auppression or
ggion ef any material fact, with intent that others rely unon
aiment, suppression or omlasion of such material Fact,
2 OF employment cr any practite described in Section 2
che "Uniform Deceptive Trad= Practices set", aporoved August
4965, in the conduct oF any trade ox commerce are hereby
ed unlawful whether amy persam mas in Fact been misled,
ived or damaged thereby. Im construing this section
ideration shall be given to the interpretations of the
zx Trade Cammiszion and tha feacsral courts relating te
ef the Federal Trade Commission Act.
FE-804.j

root ooo
fon ty
wh mm
ps

re Bs!

Hi
vi
a
mC
i
mm ot

th
mB
pou bf

‘

-WiyoOBauAaA GD
MO i jt ~

ay fie

112, Pursuant to ICFA, unfair as well as deceptive business practices are prohibited.
113. Defendants violated ICFA in one or more of the following ways:

(a) Falsely telling Plaintiff that an order cf possession was really
a sign-up form to speak to the Judge;

(b) Failing to tell Plaintiff he was signing an order of possession;

(c) Falsely telling Plaintiff the order of possession allowed him to
keep his home;

(d) Failing to negotiate with Plaintiff in good faith;

Page 12 of 17
Case: 1:18-cv-08227 Document #: 8 Filed: 12/19/18 Page 13 of 18 PagelD #:96
First Amended Complaint at Law and Equity Montes vy, Sanford Kahn, et al.

(ec) Demanding additional monies from Plaintiff using the Order
of Possession as leverage;
() Other unfair and deceptive practices as set forth herein.

114. Defendants acted pursuant to their standard business practices.

115, Upon information and belief, Sellergren acts in a similar manner towards most or
all tenants in eviction cases who do not speak English.

116. Defendant Whippletree, pursuant to its standard practice, sent an employee to act
as an interpreter for Sellergren.

117, Pursuant to ICFA, “Any person who suffers actual damage as a result of a
violation of this Act committed by any other person may bring an action against such
person. The court, in its discretion may award actual economic damages or any other
relief which the court deems proper .. . and may award, in addition to the relief provided
in this Section, reasonable attorney's fees and costs to the prevailing party.”

WHEREFORE, Plaintiff, on behalf of himself and all others similarly situated, hereby
respectfully requests this Honorable Court enter judgment in his favor and in favor of the Class
and against Defendants, jointly and severally, in an amount to be proven at trial, plus costs of

suit, interest on the judgment, attorney fees, and watever additional relief this Court deems
appropriate and just under the circumstances.

COUNT Ii - CLASSES Ai AND B1
VIOLATIONS OF THE FAIR HOUSING ACT
Against All Defendants
118. The Plaintiff restates and re-alleges paragraphs 1-117 of this Class Action
Complaint as if fully set forth herein.
119, The people of the United States, by and through their popularly elected Congress,
enacted a statute codified at 42 U.S.C. §3601 et seg. and known as the “Fair Housing

Act.” (“FHA”).

Page 13 of 17
 

Case: 1:18-cv-08227 Document #: 8 Filed: 12/19/18 Page 14 of 18 PagelD #:97

First Amended Complaint at Law and Equity Montes v. Sanford Kahn, et al.
120. The FHA was in force and effective at all times herein relevant.
121. At all times herein relevant, the subject matter property was a “dwelling” as that

term is defined by 42 U.S.C. § 3602(b).

122. Pursuant to §3604{a) of the FHA, it is unlawful “[t]o refuse to sell or rent after the
making of a bona fide offer, or to refuse to negotiate for the sale or rental of, or otherwise
make unavailable or deny, a dwelling to any person because of race, color, religion,
sex, familial status, or national origin.”

123. Pursuant to §3604(b) of the FHA, it is unlawful “[t]o discriminate against
any person in the terms, conditions, or privileges of sale or rental of a dwelling, or in the
provision of services or facilities in connection therewith, because of race, color, religion,

sex, familial status, or national origin.”

124. Plaintizf is, and identifies as, Hispanic.

125, Plaintif speaks only Spanish.

126. Plaintiff reads only Spanish.

127. Defendants lied to Plaintiff about the order of possession because they intended

that Plaintiff not understand the Order of Possession on account of the language barrier

created by his race and national origin.

128. Defendants acted pursuant to their standard and ordinary policy.
129. Defendants acted with animus towards Plaintiff on the basis of his race.
130. Pursuant to §3613(a)(1)(A) of the FHA,
(a) Cov, acrrow
(1)

{A} An aggrieved person may commence a clvli action in an appropdate United States district court or State court not ‘ater than 2 years aiter the occurrence or the
termination of an alleged discriminatory housing practice, or the breach af @ conciliation agreement entered inte under this subchapter, whichever occurs last, to abtain
aporanrlate relief with respect to succh discriminetory housing practice or breach,

 

 

Page 14 of 17
Case: 1:18-cv-08227 Document #: 8 Filed: 12/19/18 Page 15 of 18 PagelD #:98

First Amended Complaint at Law and Equity Montes v. Sanford Kahn, et al.

WHEREFORE, Plaintiff, on behalf of himself and all others similarly situated, hereby
respectfully requests this Honorable Court enter judgment in his favor and in favor of the Class
and against Defendants, jointly and severally, in an amount to be proven at trial, plus costs of
suit, interest on the judgment, attorney fees, and waatever additional relief this Court deems
appropriate and just under the circumstances.

INDIVIDUAL CAUSE OF ACTION
VIOLATIONS OF THE
ILLINOIS MOBILE HOME LANDLORD AND TENANT RIGHTS ACT
Against Whippletree

131. Plaintiffs restate and re-allege paragraphs 1-130 of this Class Action Complaint as
if fully set forth herein.

132. The people of the State of Illinois, by and through their popularly elected
legislature, enacted a statute codified at 765 ILCS 745/1, et seg., and known as the
Illinois Mobile Home Landlord and Tenant Rights Act (“IMHLTA”).

133. The IMHLTA was in force and effective at all times herein relevant.

134. Pursuant to 765 ILCS 745/24 of the IMHLTA,

(765 ILCS 745/20) (from Ch. 80, par. 22C)

Sec. 20. Gifts, Donations, Bonus, Gratuity, Etc. (a) Any
park owner who, directly or indirectly, receives, collects or .
accepts from any person any donation, gratuity, bonus or gift,
in addition to lawful charges, upon che representation that
compliance with the request or demand will facilitate,
influence or procure an advantage in entering into an
agreement, either oral or written, for the lease or rental of
real property, or contract of sale of a mobile home, or any
park owner or his representative, who refuses to enter into
such lease or contract of sale unless he receives, directly or
indirectly, a donation, gratuity, bonus or gift, or any park
owner or his representative who directly or indirectly aids,
abets, requests or authorizes any other person to violate any
provision of this Section, commits a violation of this Act.

{ob} Any person who pays such donation, gratuity, bonus or
gift may recover twice its value, together with costs of the
action, against any such person in violation of this Section.
(Source: P.A. 81-637.)

(765 TLCS 745/20.5}
Sec. 20.5. Publication of false or misleading information;
remedies. Any person who pays anything of value toward the

Page 15 of 17
Case: 1:18-cv-08227 Document #: 8 Filed: 12/19/18 Page 16 of 18 PagelD #:99

First Amended Complaint at Law and Equity Montes v. Sanford Kahn, et al.

purchase of a mobile home or placement of a mobile home in a
mobile home park located in this State in reasonable reliance
upon any material statement or information that +s false or
Misleading and published by or under authority from the park
owner or developer in advertising and promotiona materials,
including, but not limited to, a prospectus, the items
required as exhibits to a prospectus, brochures, and newspaper
advertising, shall have a cause of action to rescind the
contract or collect damages from the developer, park owner, or
mobile home dealer for her or his loss

(Source: P.A. 93-1043, eff. 6-1-05.}

135. By demanding money from Plaintiff as a condition of granting him access to the
subject matter home, Whippletree violated the IMHLTA.

WHEREFORE, Plaintiff, on behalf of himself and all others similarly situated, hereby
respectfully requests this Honorable Court enter judgment in his favor and against Defendant
Whippletree, jointly and severally, in an amount to be proven at trial, plus costs of suit, interest
on the judgment, attorney fees, and whatever additional relief this Court deems appropriate and
just under the circumstances.

ALL CLASS CAUSES OF ACTION ARE HERE REPLEA DED AS INDIVIDUAL
CAUSES OF ACTION IN THE ALTERNATIVE

Respectfully Submitted,

NABOR MONTES, on behalf of
themselves and all others similarly
situated,

{sf Sheryl Melanie Ring
By their counsel,
Sheryl Ring, Esq.

Sheryl Ring, Esq. #6311043

Open Communities Legal Assistance Program/#62447
990 Grove Street, Suite 500

Evanston, Illinois 60201

(847) 501-5760

sheryl @open-communities.org

Page 16 of 17
Case: 1:18-cv-08227 Document #: 8 Filed: 12/19/18 Page 17 of 18 PagelD #:100

First Amended Complaint at Law and Equity Montes v. Sanford Kahn, et al.

NOTICE OF ATTORNEY LIEN

PLEASE TAKE NOTICE that Plaintiff has retained the Open Communities Legal
Assistance Program as his representation in this matter, together with all claims brought or which
may be brought related to the facts set forth herein. YOU ARE HEREBY NOTIFIED that
Plaintiff has, by written contract, conveyed and assigned all claims for and rights of attorney fees
due in any settlement or adjudication of this action to Open Communities, regardless of whether
those fees accrue by suit, settlement, or otherwise.

/sf Sheryl Melanie Ring
By their counsel,
Sheryl Ring, Esq.

Page 17 of 17
 

Case: 1:18-cv-08227 Document #: 8 Filed: 12/19/18 Page 18 of 18 PagelD #:101
